DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7, 9-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knaappila (US 11125848 B2).

Regarding claims 1 and 9, Knaappila teaches a system for determining an angle of arrival (12:14-17) for modulated communications (Bluetooth Low Energy, abstract), said system comprising: 
a first antenna capable of wirelessly receiving the modulated communications to generate a first modulated output (199a1, Fig. 3); 
a second antenna separated by a distance from the first antenna, the second antenna capable of wirelessly receiving the modulated communications to generate a second modulated output (199a2, Fig. 3), wherein the first modulated output and the second modulated output are indicative of the modulated communications arriving at the first and second antennas at different times (switch 195a causes the outputs to be indicative of communications arriving at different times), wherein the modulated communications include a plurality of dedicated portions during which one or more characteristics of the modulated communications are pre-determined (supplemental field 410, Fig. 3; 14:1-7); and 
a controller (BLE controller 230, Fig. 3) configured to determine a phase difference between the first and second modulated outputs received by the first and second antennas, wherein the phase difference is determined based on one or more samples of the first and second modulated outputs during periods corresponding to the plurality of dedicated portions (11:65 – 12:17, esp. “sampling combinations” and “phase difference”; sampling performed prior to any demodulation in view of 6:45-50 “receiver... maybe configured to sample”, with receiver shown prior to demodulator in Fig. 1).  

Regarding claims 2 and 11, Knaappila teaches that the modulated communications include a plurality of message packets, wherein each of the message packets includes the plurality of dedicated portions (packet 400, including supplemental packet 490, Fig. 4A).  

Regarding claims 3 and 12, Knaappila teaches that one or more aspects of the plurality of dedicated portions in a first message packet is different from the one or more aspects of the plurality of the dedicated portions in a second message packet (14:1-44 teach different supplemental field lengths, supplemental fields of different types, and different durations of switching slots, for different packets).
  
Regarding claims 4 and 13, Knaappila teaches that the one or more aspects include at least b) a duration of one or more of the plurality of dedicated portions in the first and second message 45packet (supplemental field lengths between 16 and 160 us, 14:1-7).

	Regarding claims 5 and 14, Knaappila teaches that the one or more aspects of the plurality of the dedicated portions are communicated in dedicated portion information transmitted via the modulated communications (SUPPINFO 495, Fig. 4B; 14:13-36).
  
Regarding claims 7 and 10, Knaappila teaches that the angle of arrival for the modulated communications is determined based on the phase difference (12:14-17).  

Regarding claim 16, Knaappila teaches a transmission device (304, Fig. 3) for facilitating determining an angle of arrival for a wireless communication signal transmitted from the transmission device, said transmission device comprising:
47an antenna array (197b, Fig. 3) configured to transmit the wireless communication signal via an electromagnetic waveform (307, Fig. 3) provided to remote device (302, Fig. 3); 
a communication interface including a transmitter (230, Fig. 3) configured to transmit a plurality of message packets in the wireless communication signal (Figs. 4A-B), the plurality of message packets including a dedicated portion during which one or more characteristics of the wireless communication signal are pre-determined (supplemental field 410, Fig. 3; 14:1-7), wherein presence of the dedicated portion in the wireless communication signal facilitates determining an angle of arrival for the wireless communication signal relative to the remote device (11:65 – 12:17); 
wherein the communication interface is configured to dynamically vary the one or more characteristics of the dedicated portion such that the one or more characteristics for a first dedicated portion of a first message packet are different form the one or more characteristics for a second dedicated portion of a second message packet (14:1-44 teach different supplemental field lengths, supplemental fields of different types, and different durations of switching slots, for different packets); and 
wherein the communication interface is configured to communicate dedicated portion information pertaining to the one or more characteristics to the remote device prior to transmission of the dedicated portion (SUPPINFO 495, Fig. 4B; 14:13-36).  

Regarding claim 17, Knaappila teaches the transmission device of claim 16 incorporated into a system with the remote device (Fig. 3, where remote device is 302), the remote device comprising: 
a first antenna capable of wirelessly receiving the wireless communication signal to facilitate generation of a first modulated segment corresponding to at least a first section of the dedicated portion (199a1, Fig. 3); 
a second antenna separated by a distance from the first antenna, the second antenna capable of wirelessly receiving the wireless communication signal to facilitate generation of a second modulated segment corresponding to at least a second section of the dedicated portion (199a2, Fig. 3), wherein 48the first modulated segment and the second modulated segment arrive at the first and second antennas at different times (switch 195a causes the outputs to be indicative of communications arriving at different times); 
and a controller configured to determine a phase difference between the first and second modulated segments received by the first and second antennas (BLE controller 230, Fig. 3; 11:65 – 12:17, esp. “sampling combinations” and “phase difference”).  

Regarding claim 18, Knaappila teaches that the angle of arrival for the wireless communication signal is determined based on the phase difference (12:14-17).  

Regarding claim 19, Knaappila teaches a receiver (230 and 195a, Fig. 3) operably coupled to the first and second antennas, wherein the receiver is commutated to generate the first modulated segment and the second modulated segment at different time durations (switch 195a performs such commutation; different time durations taught at 14:31-53).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 11125848 B2) in view of Haverinen (US 10560829 B2).

Regarding claims 6 and 15, Knaapila teaches encryption during “connection by pairing” (18:10-30), but does not appear to teach that the dedicated portion information is encrypted/decrypted. 
Haverinen, in analogous art, teaches encrypting dedicated portion information similar to Knaapila’s dedicated portion information (12:3-11, where the dedicated portion information is shown at 612, Fig. 6 and described at 7:49-53). Haverinen teaches decrypting at 12:3-11.
It would have been obvious to modify Knaapila in view of Haverinen in order to protect the dedication portion information from unauthorized use.

Regarding claim 20, Knaapila teaches encryption and decryption during “connection by pairing” (18:10-30), but does not appear to teach that the dedicated portion information is encrypted/decrypted. 
Haverinen (US 10560829 B2), in analogous art, teaches encrypting dedicated portion information similar to Knaapila’s dedicated portion information (12:3-11, where the dedicated portion information is shown at 612, Fig. 6 and described at 7:49-53). Haverinen teaches decrypting at 12:3-11.
It would have been obvious to modify Knaapila in view of Haverinen in order to protect the dedication portion information from unauthorized use.

Claims 1, 2, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (WO 2012100240 A2) in view of Haynes (“A Primer on Digital Beamforming” p. 14).

Regarding claims 1, 7, 9, and 10, Sugar teaches a system for determining an angle of arrival for modulated communications (paras. [0036]-[0037], [0014]), said system comprising: 
a first antenna capable of wirelessly receiving the modulated communications to generate a first modulated output (250, Fig. 4); 
a second antenna separated by a distance from the first antenna, the second antenna capable of wirelessly receiving the modulated communications to generate a second modulated output (280, Fig. 4), wherein the first modulated output and the second modulated output are indicative of the modulated communications arriving at the first and second antennas at different times (arrival at different times will necessarily occur for angles of arrival other than zero degrees), wherein the modulated communications include a plurality of dedicated portions during which one or more characteristics of the modulated communications are pre-determined (para. [0037] “To estimate the AoA 310, the ToA... is found first”; estimating ToA is based on “known... portions” in para. [0025] step 2); and 
a controller (310, Fig. 4) configured to determine phases of first and second modulated outputs received by the first and second antennas, wherein the phases are determined based on one or more samples of the first and second modulated outputs (outputs of ADCs 265, Fig. 4) during periods corresponding to the plurality of dedicated portions (paras. [0037], [0025]).
Sugar does not explicitly teach determining phase differences. However Sugar teaches using the phases and antenna geometry to determine angle of arrival (para. [0037]), and it is well-known to use phase differences in order to accomplish this. For example see Haynes page 14. If not inherent, it would have been obvious to modify Sugar according to Haynes by using phase differences to determining angle of arrival because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is a determination of angle of arrival.

Regarding claim 8, Sugar teaches that a first receiver (260, Fig. 4) is coupled to the first antenna (250, Fig. 4) to generate the first modulated output; a second receiver (coupled to antenna 290) is coupled to the second antenna (290) to generate the second modulated output; the first and second modulated outputs are generated simultaneously by the first and second receivers (outputs are generated simultaneously by the receivers); and the phase difference is determined based on the first and second modulated outputs (outputs of ADCs 265, Fig. 4).

Regarding claims 2 and 11, Sugar’s modulated communications include message packets including the plurality of dedicated portions (abstract; Fig. 1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger (US 10349213 B2) teaches a plurality of antennas to receive modulated communications to generate modulated outputs (Figs. 1-2), the modulated communications including a specialized packet for angle-of-arrival determination (11:28-32). 
Kainulainen (US 20120178471 A1) teaches a dedicated portion in a modulated signal (“tail bits” para. [0045], Fig. 4A), wherein the dedicated portion has different aspects that are communicated in dedication portion information transmitted via the modulated communication (Figs. 4B, D; para. [0045]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648